Long v Graphic Controls Acquisition Corp. (2021 NY Slip Op 01893)





Long v Graphic Controls Acquisition Corp.


2021 NY Slip Op 01893


Decided on March 26, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 26, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, CURRAN, BANNISTER, AND DEJOSEPH, JJ.


148 CA 20-00672

[*1]RODNEY LONG, PLAINTIFF-APPELLANT,
vGRAPHIC CONTROLS ACQUISITION CORP. AND CLEAN AIR TECHNOLOGY, INC., DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.) 


PAUL WILLIAM BELTZ, P.C., BUFFALO (ANNE B. RIMMLER OF COUNSEL), FOR PLAINTIFF-APPELLANT.
KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (BRENT SEYMOUR OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Mark A. Montour, J.), entered March 13, 2020. The order denied plaintiff's motion seeking leave to reargue or renew. 
It is hereby ORDERED that said appeal from the order insofar as it denied leave to reargue is unanimously dismissed and the order is affirmed without costs.
Same memorandum as in Long v Graphic Controls Acquisition Corp. ([appeal No. 1] — AD3d — [Mar. 26, 2021] [4th Dept 2021]).
Entered: March 26, 2021
Mark W. Bennett
Clerk of the Court